Citation Nr: 1519576	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-25 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent for service-connected major depressive disorder with generalized anxiety disorder.

2.  Entitlement to a compensable rating for a right forearm scar with residual hypesthesia.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board concludes that the Veteran's appeal must be returned to the RO.  Initially, the Board observes that the RO considered evidence noted in the July 2013 statement of the case (SOC) which is not included in the claims file.  Specifically, the July 2013 SOC notes that VA treatment records dated from July 2006 through January 2013 were reviewed and considered; however, these treatment records have not been associated with the claims file.  Accordingly, the RO must obtain and associate the VA treatment records dated from July 2006 through January 2013 with the claims file, as well as all updated VA treatment records which are available.

Additionally, the Veteran's representative submitted a copy of a decision by the Social Security Administration (SSA) awarding disability benefits.  However, the RO has not yet obtained copies of the Veteran's SSA records.  Records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the RO must obtain all SSA records and associate them with the claims file.

Last, the Veteran should undergo new VA examinations to determine the current severity of his right arm scar and psychiatric disability, as the examinations of record may not reflect the current severity of the Veteran's disabilities.  In that regard, the Veteran last underwent a VA scars examination in November 2007, and he last appeared for a VA psychiatric disability in September 2011.  The Veteran has reported additional symptoms associated with his scar since his last VA examination, including numbness, and a worsening of his psychiatric disability since his last VA examination  Accordingly, updated VA examinations should be obtained.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2014).  Additionally, an opinion regarding the impact of the Veteran's service-connected disabilities upon his employability should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records since July 2006, and associate them with the Veteran's claims file.

2.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's award of SSA disability benefits.  Once obtained, associate these records with the claims file. If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

3.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his service-connected psychiatric disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the entire claims file has been reviewed.  In reviewing the record, the examiner's attention is called to the Veteran's assertions, to include the impact that the Veteran's psychiatric disability has on his ordinary activities and his employment; the VA treatment records; private treatment records; SSA disability records; and prior VA examination reports.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms due to the servic-connected psychiatric disability.  To the extent possible, symptoms of nonservice-connected psychiatric disability must be clinically distinguished.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to the service-connected psychiatric disability.  

The examiner must also enter a complete multiaxial diagnosis, and assign a Global Assessment of Functioning score based solely on the service-connected psychiatric disability, to the extent possible, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

4.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected right arm scar.  The Veteran's entire claims file must be reviewed by the examiner, and the examiner must specify that all records have been reviewed.  All necessary special studies or tests are to be accomplished.  With regard to the right arm scar, the examiner should specifically report whether the scar is superficial, unstable, poorly nourished, with repeated ulceration, and/or tender and painful on objective demonstration.  For VA adjudication purposes, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The size, both width and length, of all scars must be measured and reported.  Additionally, the examiner must determine whether there is any nerve damage incurred as a result of the scar.  If so, the examiner must identify the damaged nerve and state the severity of the nerve impairment.

5.  Thereafter, the RO must forward the Veteran's claims folder to a VA clinician for review and to provide an opinion as to whether it is at least as likely as not that the functional impairment resulting from the Veteran's service-connected disabilities, considered in combination, is sufficient to render him unable to engage in substantially gainful employment consist with his education and occupational experience.  (Nonservice-connected disabilities are not for consideration in this regard.)  If the reviewing clinician deems additional examination of the Veteran is necessary to render the requested opinion, such examination should be scheduled.  A complete rationale must be provided for the opinion proffered.

6.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

7.  The RO must then re-adjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




